cca_2017092815120912 id uilc number release date from sent thursday date pm to cc bcc subject re disclosure question ------------ your disclosure question was referred to me for response under the facts you pose disclosure may be permissible if the transaction test of sec_6103 is satisfied under the transaction test if there is a transactional relationship and the information on the return directly affects the resolution of an issue in the proceeding then that which is necessary for resolution may be disclosed the tax_court has noted that to ‘transact’ means simply ‘to carry on business’ mescalero apache tribe v c i r wl at tax date as such a partnership ie an unincorporated entity organized to carry on business per sec_761 qualifies as a transactional relationship within the purview of sec_6103 therefore if the information you wish to disclose in the closing_agreement will directly help resolve an issue in c’s exam disclosure under sec_6103 is likely permissible note that disclosure should be limited to that which is necessary to resolve c’s issue rather than the whole closing_agreement see guarantee mut life co v u s civ no wl at d neb date a clear policy in favor of the privacy of the individual exists under the internal_revenue_code please let us know if you have any further questions
